DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2017/0339441 to Kuhlmann (“Kuhlmann”).
Regarding claim 1, “A method of operation of a receiver unit for an entertainment system of a vehicle” reads on the method for receiving broadcast signals in a vehicle and a broadcast receiver that is set up to perform the method (abstract, ¶0008) disclosed by Kuhlmann and represented in Fig. 1.
As to “comprising: providing the receiver unit including a pair of receiving electronics and a controller electronics, the receiving electronics output an entertainment signal to a main unit of the entertainment system” Kuhlmann discloses (¶0005, ¶0006, ¶0037) that the broadcast receiver uses a plurality of antennas to receive and analyze the signals and further includes a control unit; (¶0021, claim 5) reception units output broadcast signals to playback devices.
As to “determining a pre-defined system parameter with the controller electronics” Kuhlmann discloses (¶0013, ¶0015) that the speed of the vehicle, a position of the vehicle, and a type of the signal is determined.
As to “at least partially deactivating one of the receiving electronics based on the pre-defined system parameter” Kuhlmann discloses (¶0013, ¶0024, claim 7) that the number of reception paths that are combined for a playback device is defined according to the speed of the vehicle, where certain playback devices are disabled according to the driving conditions of the vehicle.

Regarding claim 2, “The method of claim 1, wherein the pre-defined system parameter is a vehicle velocity” Kuhlmann discloses (¶0013, ¶0024) that the speed of the vehicle is determined.

Regarding claim 3, “The method of claim 2, wherein the step of at least partially deactivating one of the receiving electronics is performed when the vehicle velocity is below a threshold velocity” Kuhlmann discloses (¶0013, ¶0014) that the number of reception paths that are combined for a playback device is defined according to the speed of the vehicle, where as the speed of the vehicle increases the number of reception paths would rise; the number of reception paths for a playback device is defined for determined speed thresholds of the vehicle.

Regarding claim 4, “The method of claim 3, wherein the controller electronics receives the vehicle velocity from a vehicle control unit” Kuhlmann discloses (¶0018) that the information present in the vehicle such as control unit is used to determine and retrieve the speed of the vehicle.

Regarding claim 16, “The method of claim 1, wherein the receiving electronics are equipped to process a plurality of digital radio signals and/or a plurality of digital video signals and/or a plurality of digital television signals and/or a plurality of analog radio signals and/or a plurality of analog video signals and/or a plurality of analog television signals and/or a plurality of internet services” Kuhlmann discloses (¶0008, ¶0043) that the units of the motor vehicle is watching a television program; broadcast receiving apparatus receives digital video broadcast signals in a vehicle.

Regarding claim 17, “A receiver unit for an entertainment system of a vehicle” reads on the method for receiving broadcast signals in a vehicle and a broadcast receiver that is set up to perform the method (abstract, ¶0008) disclosed by Kuhlmann and represented in Fig. 1.
As to “comprising: a plurality of connectors for a plurality of antennas; a plurality of receiving electronics outputting a signal to a main unit of the entertainment system, each connector is assigned to one of the receiving electronics” Kuhlmann discloses (¶0005, ¶0006, ¶0037) that the broadcast receiver uses a plurality of antennas to receive and analyze the signals and further includes a control unit; (¶0021, claim 5) reception units output broadcast signals to playback devices as represented in Fig. 1.
As to “a controller electronics determining a pre-defined system parameter” Kuhlmann discloses (¶0013, ¶0015) that the speed of the vehicle, a position of the vehicle, and a type of the signal is determined.
As to “at least partially deactivating one of the receiving electronics based on the pre-defined system parameter” Kuhlmann discloses (¶0013, ¶0024, claim 7) that the number of reception paths that are combined for a playback device is defined according to the speed of the vehicle, where certain playback devices are disabled according to the driving conditions of the vehicle.

Regarding claim 18, “The receiver unit of claim 17, wherein the antennas are part of the receiver unit” Kuhlmann discloses (¶0005, ¶0033) that the broadcast receiver comprises a plurality of antennas as represented in Fig. 1.

Regarding claim 19, “An entertainment system of a vehicle” reads on the method for receiving broadcast signals in a vehicle and a broadcast receiver that is set up to perform the method (abstract, ¶0008) disclosed by Kuhlmann and represented in Fig. 1.
As to “comprising: a receiver unit including a plurality of connectors for a plurality of antennas, a plurality of receiving electronics, each connector is assigned to one of the receiving electronics” Kuhlmann discloses (¶0005, ¶0006, ¶0037) that the broadcast receiver uses a plurality of antennas to receive and analyze the signals and further includes a control unit; (¶0021, claim 5) reception units output broadcast signals to playback devices.
As to “a controller electronics determining a pre-defined system parameter” Kuhlmann discloses (¶0013, ¶0015) that the speed of the vehicle, a position of the vehicle, and a type of the signal is determined.
As to “at least partially deactivating one of the receiving electronics based on the pre-defined system parameter” Kuhlmann discloses (¶0013, ¶0024, claim 7) that the number of reception paths that are combined for a playback device is defined according to the speed of the vehicle, where certain playback devices are disabled according to the driving conditions of the vehicle.
As to “a main unit receiving a plurality of entertainment signals from the receiving electronics and outputting the entertainment signals to a loudspeaker and/or a display” Kuhlmann discloses (¶0033, ¶0042) that the broadcast receiver receives broadcast signals from four available reception paths, processes the broadcast signals, and transmit it to the playback devices as represented in Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann in view of US PG Pub 2008/0051046 to Ruckriem (“Ruckriem”).
Regarding claim 5, Kuhlmann meets all the limitations of the claim except “The method of claim 1, wherein the pre-defined system parameter is a change in a frequency spectrum measured by a plurality of antennas of the vehicle.”  However, Ruckriem discloses (¶0029) that the channel estimation values from antennas are used that indicate quality of the transmission channels where using these values, it is decided if one of the antennas branch can be deactivated in order to reduce the overall power consumption of the diversity receiver.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kuhlmann’s system by measuring frequency spectrum of a plurality of antennas of the vehicle as taught by Ruckriem in order to reduce the overall power consumption of the diversity receiver (¶0029).

Regarding claim 6, “The method of claim 5, wherein the step of at least partially deactivating one of the receiving electronics is performed when the change in the frequency spectrum is below a certain threshold value” Ruckriem discloses (¶0029) that the channel estimation values from antennas are used that indicate quality of the transmission channels where using these values, it is decided if one of the antennas branch can be deactivated; (¶0034) if the channel estimation values of a predetermined number of diversity branches cross a first threshold, a predetermined number of diversity branches will be deactivated.

Regarding claim 7, “The method of claim 6, wherein the change in the frequency spectrum is calculated using a variance of a change in a spectral intensity for a plurality of pre-defined frequencies” Ruckriem discloses (¶0037) that the channel estimation values of the antennas are used and one of the antennas will be deactivated if the channel estimation values of a predetermined number of the sub-signals of a multi-carrier signal received on one or both antennas is higher than a threshold level as shown in FIG. 4.

Regarding claim 8, “The method of claim 6, wherein the change in the frequency spectrum is a change of a signal-to-noise ratio of the frequency spectrum” Ruckriem discloses (¶0042, ¶0024) that signals indicating the signal-to-noise ratio or the signal strength of the received radio frequency signals can be provided by the mixer circuits to the controller.

Regarding claim 12, “The method of claim 1, further comprising reactivating the one of the receiving electronics based on the pre-defined system parameter” Ruckriem discloses (¶0029) that when the quality of the transmission channel of the remaining active diversity branch gets worse, the deactivated diversity branch is activated again.

Regarding claim 13, “The method of claim 1, wherein the one of the receiving electronics performs a station scanning and the at least partial deactivating of the one of the receiving electronics is a deactivation of the station scanning” combination of Kuhlmann and Ruckriem teaches this limitation, where discloses (¶0005, ¶0025) that the broadcast receiver uses a plurality of antennas/reception units to receive the signals where these units perform a background scan to detect receivable broadcast stations, and Ruckriem discloses (¶0029) that the channel estimation values are used to decide whether it is necessary to use all of the diversity branches at a particular time or whether one of the diversity branches can be deactivated in order to reduce the overall power consumption of the diversity receiver 300. For example, if the channel estimation values indicate that the quality of the transmission channels is high, it is not necessary to use both of the diversity branches of the diversity receiver 300 and it can be decided that one diversity branch is deactivated.

Regarding claim 14, “The method of claim 13, wherein the at least partial deactivating of the one of the receiving electronics is performed in a pre-defined sequence including an initial reduction or switching off of the station scanning” Ruckriem discloses (¶0034) that deactivating and activating diversity branches is carried out in a staggered manner by using a plurality of thresholds; if the channel estimation values of a predetermined number of diversity branches cross a first threshold, a predetermined number of diversity branches will be deactivated.

Regarding claim 15, “The method of claim 14, wherein the pre-defined sequence includes a subsequent switching off of all but one of the receiving electronics, the subsequent switching off performed after the initial reduction” Ruckriem discloses (¶0034) that deactivating and activating diversity branches is carried out in a staggered manner by using a plurality of thresholds. For example, if the channel estimation values of a predetermined number of diversity branches cross a first threshold, a predetermined number of diversity branches will be deactivated. If the channel estimation values of a predetermined number of the remaining active diversity branches cross a second threshold which is higher than the first threshold, a predetermined number of the remaining active diversity branches will be deactivated as well. This proceeding can be continued by using an arbitrary number of thresholds.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann in view of US PG Pub 2009/0290625 to Riddle (“Riddle”).
Regarding claim 9, Kuhlmann meets all the limitations of the claim except “The method of claim 1, wherein the pre-defined system parameter is a temperature of the receiver unit.”  However, Riddle discloses (¶0029, ¶0065) that the temperature sensor is used to gauge the real-time environment of the data module; this sensor can detect or measure a thermal indicator for the system.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kuhlman’s system by measuring temperature of the receiver unit as taught by Riddle in order to help maintain thermal conditions at an acceptable level (¶0007).

Regarding claim 10, “The method of claim 9, wherein the temperature of the receiver unit is compared to a threshold temperature and the step of at least partially deactivating one of the receiving electronics is performed when the temperature of the receiver unit is above the threshold temperature” Riddle discloses (¶0043, ¶0044, ¶0065) that when the thermal event occurs, one of the circuitry are adjusted based on the particular thermal management configurations and instruct the circuitry to temporarily disable; (¶0046, ¶0053) a mechanism is provided to disable one or more advanced receiver techniques when the SNR is above a predetermined threshold.

Regarding claim 11, “The method of claim 10, wherein the temperature of the receiver unit is measured within a semiconductor structure of the receiving electronics” Riddle discloses (¶0029) that the temperature sensors are used to gauge the real-time environment of the data module as represented in Fig. 1.  However, the examiner takes official notice that it was well known in the art before the effective filing date of the invention to have the temperature measured within a semiconductor structure. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to use a semiconductor structure to Kuhlmann and Riddle’s systems would have yielded predictable result of using a circuitry that is smaller in size, occupy less space, and consume less power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7024168 to Gustafsson
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425